NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0180n.06

                                        Case No. 19-3536

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                 Apr 08, 2021
UNITED STATES OF AMERICA,                           )                       DEBORAH S. HUNT, Clerk
                                                    )
       Plaintiff-Appellee,
                                                    )       ON APPEAL FROM THE UNITED
                                                    )       STATES DISTRICT COURT FOR
v.
                                                    )       THE NORTHERN DISTRICT OF
                                                    )       OHIO
MYRON L. PRYOR,
                                                    )
       Defendant-Appellant.                         )
                                                    )                                    OPINION


BEFORE: SUTTON, McKEAGUE, and DONALD, Circuit Judges.

       PER CURIAM. Myron Pryor raises a claim for ineffective assistance of counsel on direct

appeal. Ineffective-assistance-of-counsel claims are mixed questions of law and fact, which we

review de novo. United States v. Ferguson, 669 F.3d 756, 761 (6th Cir. 2012).

       We typically decline to address ineffective-assistance-of-counsel claims on direct appeal,

however, unless the “existing record is adequate to assess properly the merits of the claim.” United

States v. Hynes, 467 F.3d 951, 969 (6th Cir. 2006) (quoting United States v. Franklin, 415 F.3d

537, 555-56 (6th Cir. 2005)). When an ineffective-assistance-of-counsel claim is raised on direct

appeal, the Court and counsel “must proceed on a trial record not developed precisely for the object

of litigating or preserving the claim and thus often incomplete or inadequate for this purpose.”

Ferguson, 669 F.3d at 762 (quoting Massaro v. United States, 538 U.S. 500, 504-05 (2003)).
Case No. 19-3536, United States v. Pryor


       We find the record insufficiently developed to support Pryor’s claim of ineffective

assistance of counsel. Pryor argues that his defense counsel failed to submit a properly briefed

motion to suppress evidence, and further failed to file a reply. To review Pryor’s arguments, we

would need further evidence, such as an affidavit from Pryor’s defense attorney stating why he

chose not to supply further information pertaining to the motion to suppress. This evidence is not

in the record.

       We have previously held that a petition under 28 U.S.C. § 2255 is the “preferred mode for

raising a claim of ineffective assistance of counsel.” Ferguson, 669 F.3d at 762 (citing Massaro,

538 U.S. at 504). Deferring ineffective-assistance-of-counsel claims to Section 2255 proceedings

allows the matter to be litigated first in the district court, “which is ‘the forum best suited to

developing the facts necessary to determining the adequacy of representation’ because it may take

testimony from witnesses including the defendant, prosecution, and counsel.”         Id. (quoting

Massaro, 538 U.S. at 505-06).

       For these reasons, we DISMISS the appeal without prejudice to Pryor’s right to raise the

claim in a proceeding pursuant to 28 U.S.C. § 2255.




                                              -2-